Judgment, Supreme Court, New York County (Marcy L. Kahn, J., at suppression hearing; Ronald A. Zweibel, J., at plea and sentence), rendered *539September 27, 2007, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him to a term of IV2 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. Incident to a lawful arrest, the police recovered a bag of drugs from defendant’s person. The record supports the hearing court’s factual determination that there was no body cavity search requiring a warrant, because the bag was between defendant’s underwear and his buttocks, and was not in his rectum (see People v Walker, 27 AD3d 899, 901 [2006], lv denied 7 NY3d 764 [2006]; People v Butler, 27 AD3d 365, 369 [2006], lv dismissed 6 NY3d 893 [2006]). Concur—Tom, J.E, Andrias, Nardelli, Catterson and Moskowitz, JJ.